NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's preliminary amendment filed on 12/17/2019 has been entered. Claims 1-15 are pending in this application.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
6.	Claims 1 and 15 recites the limitation “one or more intensity characteristics”. The term “intensity characteristics” was considered to refer to light intensity characteristics.

Reasons for Allowance
Claims 1-15 are allowed.

Regarding claim 1 and their dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a luminaire including a device for detecting tilting of the luminaire, the device including a sensor for sensing electromagnetic wave stimuli, the sensor mounted to the luminaire and arranged in use to receive an electromagnetic wave stimulus from one or more remotely located stimulus sources, the stimulus sources being external to the luminaire and having either a stable position or a stable pattern of positions over time with respect to fixed points on earth; and a controller adapter to detect changes in one or more intensity characteristics of the received stimulus compared with a reference stimulus, the reference stimulus being representative of a received stimulus by the sensor when the luminaire to which the sensor is mounted is in a known state of tilt, and the changes being indicative of changes in a positional relationship between the one or more stimulus sources and the sensor, and determine, based on said detected changes in the one or more intensity characteristics and/or the indicated changes in the positional relationship, a change in a state of tilting of the luminaire as specifically called for the claimed combination.
The closet prior art, HARTMAN (US 2016/0113092), does not include the combination of all the claimed limitations above, specifically a device for detecting tilting of the luminaire, the device including a sensor mounted to the luminaire to receive an electromagnetic wave stimulus from one or more remotely located stimulus sources, the stimulus sources external to the luminaire, a controller detecting changes in one or more intensity characteristics of the received stimulus compared with a reference stimulus, the reference stimulus being representative of a received stimulus by the sensor when the luminaire to which the sensor is mounted is in a known state of tilt, the changes indicating changes in a positional relationship 
In other words, while the prior art taken as a whole shows using different sensors for detecting tilt (e.g. magnetometer, inclinometer, GPS, position sensor, acceleration/velocity sensor, vibration/shock sensor), the prior art taken as a whole does not show or suggest optically detecting a tilt of a luminaire by using a sensor and a controller to compare the measured light intensity characteristics from the sensor with a reference, where the reference is a profile of the light intensity in a known state of tilt, and determine a change in a state of the tilt of the luminaire.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 13, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a base-mountable pole including a luminaire as claimed in claim 1 mounted to the pole and adapted to detect tilt of the pole as specifically called for the claimed combination.
The closet prior art, HARTMAN (US 2016/0113092), does not include the combination of all the claimed limitations above, specifically a device for detecting tilting of the luminaire, the device including a sensor mounted to the luminaire to receive an electromagnetic wave 
In other words, while the prior art taken as a whole shows using different sensors for detecting tilt (e.g. magnetometer, inclinometer, GPS, position sensor, acceleration/velocity sensor, vibration/shock sensor), the prior art taken as a whole does not show or suggest optically detecting a tilt of a luminaire by using a sensor and a controller to compare the measured light intensity characteristics from the sensor with a reference, where the reference is a profile of the light intensity in a known state of tilt, and determine a change in a state of the tilt of the luminaire.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 14, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a plurality of luminaires as claimed in 
The closet prior art, HARTMAN (US 2016/0113092), does not include the combination of all the claimed limitations above, specifically a device for detecting tilting of the luminaire, the device including a sensor mounted to the luminaire to receive an electromagnetic wave stimulus from one or more remotely located stimulus sources, the stimulus sources external to the luminaire, a controller detecting changes in one or more intensity characteristics of the received stimulus compared with a reference stimulus, the reference stimulus being representative of a received stimulus by the sensor when the luminaire to which the sensor is mounted is in a known state of tilt, the changes indicating changes in a positional relationship between the one or more stimulus sources and the sensor, and determining, based on the detected changes in the one or more intensity characteristics and/or the indicated changes in the positional relationship, a change in a state of tilting of the luminaire, a plurality of the luminaires, and a communication network as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the HARTMAN reference in the manner required by the claims. 
In other words, while the prior art taken as a whole shows using different sensors for detecting tilt (e.g. magnetometer, inclinometer, GPS, position sensor, acceleration/velocity 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 15, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a method of detecting tilting of a luminaire, the method including receiving at a sensor for sensing electromagnetic wave stimuli a stimulus from one or more remotely located stimulus sources, the sensor being mounted to the luminaire and the stimulus sources being external to the luminaire and having either a stable position or a stable pattern of positions over time with respect to fixed points on earth; detecting changes in one or more intensity characteristics of the received stimulus compared with a reference stimulus, the reference stimulus being representative of a received stimulus by the sensor when the luminaire to which the sensor is mounted is in a known state of tilt, and the changes being indicative of changes in a positional relationship between the one or more stimulus sources and the sensor, and based on said detected changes in the one or more intensity characteristics and/or the indicated changes in the positional relationship, determining a change in a state of tilting of the luminaire as specifically called for the claimed combination.
combination of all the claimed limitations above, specifically a method of detecting tilting of a luminaire including receiving at a sensor a stimulus from one or more remotely located stimulus sources, the sensor mounted to the luminaire and the stimulus sources external to the luminaire, detecting changes in one or more intensity characteristics of the received stimulus compared with a reference stimulus, the reference stimulus representative of a received stimulus by the sensor when the luminaire to which the sensor is mounted is in a known state of tilt, and the changes indicating changes in a positional relationship between the one or more stimulus sources and the sensor, and based on said detected changes in the one or more intensity characteristics and/or the indicated changes in the positional relationship, determining a change in a state of tilting of the luminaire as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the HARTMAN reference in the manner required by the claims.
In other words, while the prior art taken as a whole shows using different sensors for detecting tilt (e.g. magnetometer, inclinometer, GPS, position sensor, acceleration/velocity sensor, vibration/shock sensor), the prior art taken as a whole does not show or suggest optically detecting a tilt of a luminaire by using a sensor and a controller to compare the measured light intensity characteristics from the sensor with a reference, where the reference is a profile of the light intensity in a known state of tilt, and determine a change in a state of the tilt of the luminaire.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 20160113092, US 20170102234, US 20160323967, US 20160081157, US 20120062123, US 20140320025, US 20130329439, US 20100029268, US 20160153831, US 20160328960, and US 20160286629 discloses a luminaire, a sensor, a controller, and detection 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875